DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to independent claims 1 and 10, although the prior art teaches lens attachment, adapted to be used with an objective lens, and an imaging unit as claimed in claim 10; the lens attachment comprises, in a sequential order from an object side to an image side: a first lens assembly, comprising a first lens element which is a crescent- shape spherical lens having a positive power wherein a front surface of the first lens element is convex towards the  object side; a second lens assembly, comprising a second lens element and a third lens element; the second lens element is a biconcave spherical lens having a negative power, the third lens element is a biconvex spherical lens having a positive power; the second lens element and the third lens element form a doublet; a third lens assembly, comprising a fourth lens element which is a biconcave spherical lens having a negative power; and a fourth lens assembly, comprising a fifth lens element which is a biconvex lens having a positive power, the prior art fails to teach such a lens attachment simultaneously satisfying the condition expressions 1 < (CvObj2+CvIma4)/φ < 3 and 0.5 < M < 1, as defined, and wherein at least two of the third lens element, the fourth lens element and the fifth lens element are anomalous dispersion lenses.
	With regard to dependent claims 2-9, claims 2-9 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsutsumi (U.S. Patent Publication 2003/0215827), Ogata et al (U.S. Patent Publication 2015/0226943) and Ori et al (U.S. Patent Publication 2017/0277022) all teach lens attachments comprising five lenses.
This application is in condition for allowance except for the following formal matters: 
Claim 9 states that the sixth lens element is positioned “at a side of the fifth lens element[s] away from the image side”, but Figure 15 shows that the sixth lens element is positioned on {emphasis added} the image-side of the fifth lens element.  This seems to be in contradiction to what is claimed. The examiner has interpreted “a side away from the image side” to mean the object side surface of the fifth lens element.  Applicant is requested to either clarify the language of claim 9 to clearly reflect the positioning of the sixth lens element or provide corrected drawings showing the sixth lens positioned on the side of the fifth lens element away from the image side, i.e., the object-side surface of the fifth lens element.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
07 September 2022